Writ of error dismissed.

The bill of exceptions in this case makes certain assignments of error based upon the overruling of- a motion for new trial, and sets forth that certain portions of the evidence are material to a clear understanding of the errors complained of, and that it is containéd in exhibits to the bill of exceptions, with the exception of part of a certain bill in equity. The judge’s certificate to the bill of exceptions states that the bill of exceptions *161is true, and specifies all of the evidence and specifies all of tire record material to a clear understanding of the errors complained of, except the motion for new trial and the brief of evidence, “all of wliicb must also be sent up, including tbe whole charge of tbe court,” and tbe clerk of tbe superior court was ordered to make out a complete copy of “ such record and parts of tbe record” as were in tbe bill of exceptions specified “ and directed by tbe court,” certify tbe same as such, etc. Tbe record as transmitted by the clerk of tbe superior court does not contain tbe brief of evidence nor tbe charge of tbe court.
J. S. James, for plaintiff in error.
W. A. James, contra.